  1

  2

  3

  4

  5

  6
                                    UNITED STATES BANKRUPTCY COURT
  7
                                           DISTRICT OF ARIZONA
  8
      In re                                               Chapter 13
  9
      ROBERT L. MOSLEY,                                   Case No. 2-19-bk-06700 BKM
 10
                                       Debtor.            ORDER DISMISSING CASE
 11

 12

 13

 14       The Trustee having notified the Court that the Debtor failed to make plan payments and
 15   file 2015 through 2018 federal (POC #3) and state (POC#2) income tax returns as required by
 16   Local Rule 2084-5, the Court finds cause for dismissing the case pursuant to 11 U.S.C. §
 17   1307(c)(1), (c)(4 and (e).
          NOW, THEREFORE, IT IS ORDERED:
 18
          (A) This case is dismissed and the Clerk of the Court will give notice of the dismissal to all
 19
      parties in interest;
 20
          (B) A motion to reinstate the case may be granted without a hearing if the Trustee approves
 21
      the proposed reinstatement order. If the Trustee does not approve of reinstatement of the case,
 22
      the matter may be set for hearing upon the Debtor's motion. The Court may set a hearing on any
 23
      motion to reinstate on the request of an interested party who had joined the Trustee's request for
 24
      dismissal;
 25

 26




Case 2:19-bk-06700-BKM             Doc 34 Filed 08/22/19 Entered 08/22/19 13:46:38            Desc
                                    Main Document    Page 1 of 3
  1      (C) Pursuant to 28 U.S.C. § 586(e)(2), the Trustee shall be paid his percentage fee from all
  2   payments and property received, even if the case is reinstated and converted to another chapter.
  3   After payment of the Trustee's percentage fee, subject to the provisions herein, the Trustee will
  4   retain the funds in the case pending Court approval of the payment of administrative expenses
  5   of the attorney for the Debtor. If the Chapter 13 Plan contains an application for payment of
  6   administrative expenses and no party in interest filed an objection to the application, then the
  7   counsel for the Debtor may lodge an order approving the application within ten days after the
  8   Court enters this Dismissal Order. Alternatively, counsel for the Debtor has ten days after the
  9   Court enters this Dismissal Order to file and notice out a separate fee application. The Trustee is
 10   to pay from the funds on hand any adequate protection payments previously ordered by the
 11   Court. If there is an insufficient amount of funds on hand to pay all allowed administrative
 12   expenses and adequate protection payments, then the Trustee shall pay the administrative
 13   expenses and adequate protection payments pro rata. Any remaining funds will be returned to
 14   the Debtor. If the attorney for the Debtor fails to timely lodge such Order or file a fee
 15   application, the Trustee may pay out the funds according to this Order; and
 16      (D) If the Court has entered a payroll deduction order on the wages of the Debtor, then the
 17   Court vacates that order.

 18
                           ORDER SIGNED AND DATED ON PAGE ONE
 19

 20

 21

 22

 23

 24

 25




                                                            2                                  In re Mosley
                                                                               Case No. 2-19-bk-06700 BKM
Case 2:19-bk-06700-BKM            Doc 34 Filed 08/22/19 Entered        08/22/19 13:46:38        DescCase
                                                                                     Order Dismissing
                                   Main Document    Page 2 of 3
     A copy of the proposed Order Dismissing Case was
     mailed or emailed by the Chapter 13 Trustee
     on or before the date signed below to:


     ROBERT L. MOSLEY
     15334 WEST ACAPULCO LANE
     SURPRISE, AZ 85379
     Debtor




     CHARLES M. LEFTWICH
     CHARLES M. LEFTWICH, ESQ.
     9225 E. MILAGRO AVENUE
     MESA, AZ 85205-1116
     Charles.leftwich@gmail.com
     Attorney for Debtor

                   Cheryl
                   Turner
                   2019.08.22
                   13:30:00
     ____________________________________
                   -07'00'
     C Turner
     cturner@ch13bk.com




                                                                                      In re Mosley
                                                                      Case No. 2-19-bk-06700 BKM
Case 2:19-bk-06700-BKM        Doc 34 Filed 08/22/19 Entered   08/22/19 13:46:38        DescCase
                                                                            Order Dismissing
                               Main Document    Page 3 of 3
